MEMORANDUM **
Kong Sun Hernandez appeals from the 6-month sentence imposed following her guilty plea to one count of transportation in furtherance of prostitution, in violation of 18 U.S.C. § 2421. Hernandez contends the term of incarceration imposed is unreasonable. After a review of the record, we conclude the sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.